DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3 and 13 were previously canceled.
Claims 1-2, 5, 11-12, 15, and 21 were amended.
Claims 22-23 are new.
Thus, claims 1-2, 4-12, and 14-23 are currently pending in this application in response to the amendment and remarks filed on 12/07/21.

Response to Arguments
With respect to objections and 35 U.S.C. 112 rejections:
The previous specification objections have been addressed and are withdrawn (see applicant’s remarks on page 7).
The previous 35 U.S.C. 112(a) rejections have been addressed and are withdrawn (see applicant’s remarks on page 7).
The previous 35 U.S.C. 112(b) rejection have been addressed and are withdrawn (see applicant’s remarks on pages 7-8).

With respect to 35 U.S.C. 103 rejections:
Applicant's amendments necessitated new grounds of rejection presented in this office action as shown below. Furthermore, applicant’s arguments (see applicant’s remarks on pages 
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive.
First, it is noted that Bordoloi is used to teach the step of normalizing gas-related data by a function of rate of penetration data and/or caliper data. Bordoloi is not used to teach the gas concentration, gas composition, and/or gas ratio because Mullins already discloses/teaches the claimed gas concentration, gas composition, and/or gas ratio.
Applicant argues that the combination of Mullins in view of Bordoloi does not teach the amended claim limitations relating to obtaining gas concentration, gas composition, and/or gas ratio at the earth surface and normalizing said information to determine reservoir properties based on the rate of penetration (ROP) or the caliper (see applicant’s remarks on pages 8-10, and specifically at the top half of page 9). Examiner disagrees because Mullins teaches obtaining gas concentration, gas composition, and/or gas ratio at the earth surface (Mullin; col. 8:49-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138; col. 13:14-30 “laboratory environment (e.g., at the surface)” is a mud gas data logger of gas obtained from the drilling mud returns that has returned to the surface from the wellbore, and the laboratory is part of the surface mud gas logging unit as is well known to one of ordinary skill in the art; col. 19:61-64 “In other example implementations, surface mud gas logging data may be used instead of downhole mud gas logging data”) while Bordoloi teaches the normalization of gas data/characteristics based on the rate of penetration (ROP) data or the borehole size caliper data (Bordoloi; Fig. 6; [0004] “gas parameter normalized using the formula” and the formula is a function of rate of penetration “ROP” and actual hole diameter “D” which is the “caliper” hole size; [0047]; [0055]; ROP and/or 
At the bottom half of page 9 of applicant’s remarks, applicant argues that Bordoloi is non-analogous art. In response to applicant's argument that Bordoloi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bordoloi is analogous art because it is directed to the normalization of gas data/characteristics/parameters that are associated with wellbore operations.
At the bottom half of page 9 of applicant’s remarks, applicant further argues that Bordoloi’s teachings, at [0046] and/or [0057], of “rate of gas production (e.g. gas counts) or pressure” could not be implemented within Mullins’ system/methods. This argument is not on point because the 7/7/21 office action does not appear to have specifically cited Bordoloi’s paragraphs [0046] and/or [0057]; instead, Bordoloi is used to teach that ROP and/or caliper can be used as a normalizing/scaling factor of gas data/parameters (Bordoloi; see [0004], [0047]; [0055] as previously cited in the 7/7/21 office action).
Applicant argues that there is no motivation to combine Bordoloi with Mullins. Examiner disagrees because the motivation is for the purpose of determining "the presence of conditions prone to erroneous kick indications" (Bordoloi; [0055] using the normalized gas parameter to determine "the presence of conditions prone to erroneous kick indications"). It appears that applicant has not yet specifically addressed this motivation that was previously presented in the 7/7/21 office action on page 7.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.

Claim Objections
Claim 2 is objected to because of the following informalities: to improve clarity and to avoid a double inclusion issue, it is suggested to amend the limitation as follows (as discussed in the 1/20/22 interview): normalizing the gas ratio --is-- by [[a]] --the-- function of rate of penetration and caliper; and determining [[a]] --the-- reservoir property from the normalized gas ratio. Appropriate correction is required.
Claim 12 is objected to because of the following informalities (as discussed in the 1/20/22 interview): to improve clarity and to avoid a double inclusion issue, it is suggested to amend the limitation as follows: wherein the control unit is configured to: normalize the gas ratio by [[a]] --the-- function of rate of penetration and caliper; and determine [[a]] --the-- reservoir property from the normalized gas ratio. Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et. al. US8061444 in view of Bordoloi et al. US20150060054.
Regarding independent claim 1, Mullins discloses,
A method for controlling a drilling operation (Mullins; Fig. 1A-1B, 3A-3B, 4A-4B; col. 11:33-45), the method comprising:
conveying a drilling tool (Mullins; drill bit 2) from the earth surface into a wellbore and operating the drilling tool to drill in a drilling direction (Mullins; Fig. 1A-1B), wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface (Mullins; Fig. 1A-1B); 
receiving the returned drilling mud at a mud logger at the earth surface (Mullin; col. 8:49-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138; col. 13:14-30 “laboratory environment (e.g., at the surface)” is a mud gas data logger of gas obtained from the drilling mud returns that has returned to the surface from the wellbore, and the laboratory is part of the surface mud gas logging unit as is well known to one of ordinary skill in the art; col. 19:61-64 “In other example implementations, surface mud gas logging data may be used instead of downhole mud gas logging data”) and obtaining gas concentration, gas composition, and/or gas ratio (Mullins; col. 20:41-67 gas concentrations and gas ratios; col. 12:62 gas-oil ratio GOR is a measure of gas concentration that describes the amount of gas dissolved in the oil) at the earth surface from the drilling mud using the mud logger (Mullins; col. 8:53-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138); 
determining a reservoir property (Mullins; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 19:67 to col. 20:1-4 “mud gas logging data is used to derive information 
Mullins does not disclose normalizing the gas concentration, gas composition, and/or gas ratio by a function of rate of penetration or caliper; determining a reservoir property from the normalized gas concentration, gas composition, and/or gas ratio.
Bordoloi teaches, in Figure 6, normalizing the gas by a function of rate of penetration or caliper; determining from the normalized gas (Bordoloi; Fig. 6 step 640 “normalize detected gas parameter”; [0004] “gas parameter normalized using the formula” and the formula is a function of rate of penetration “ROP” and actual hole diameter “D” which is the “caliper” hole size; [0047]; [0055]; ROP and/or caliper can be used as a normalizing/scaling factor of gas data/parameters).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/system and the processing/analysis of the gas concentration, gas composition, and/or gas ratio as taught by Mullins to include normalizing the gas concentration, gas composition, and/or gas ratio by a function of rate of penetration (ROP) and caliper by using the ROP and caliper as normalizing/scaling factors as taught by Bordoloi to yield determining a reservoir property from the normalized gas concentration, gas composition, and/or gas ratio for the purpose of determining “the presence of conditions prone to erroneous kick indications” and “correlating a decreasing normalized gas trend or increasing hydrocarbons-in-place trend with an absence of kick; or by correlating an increasing normalized gas trend or decreasing hydrocarbons-in-place trend with a presence of kick” (Bordoloi; [0055]).



Regarding claim 4, Mullins in view of Bordoloi teaches further comprising determining a region of interest of a reservoir based on the reservoir property, wherein the adjusting of the drilling direction is performed to maintain the wellbore within the region of interest (Mullins; Fig. 9 flowchart; col. 13:1-10 gas concentration levels; GOR is a reservoir property and is indicative of gas-oil contact level/depth/location in a reservoir, and well trajectory is adjusted relative to the level/depth/location of the gas-oil contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone).

Regarding claim 5, Mullins in view of Bordoloi teaches further comprising continuously monitoring at least one of the gas concentration, the gas composition, and/or the gas ratio and the reservoir property to confirm the drilling direction (Mullins; Fig. 9 flowchart; GOR is a reservoir property and is indicative of gas-oil contact level/depth/location in a reservoir, and well trajectory is adjusted relative to the level/depth/location of the gas-oil contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone; if bit trajectory remains within the desired zone, then the drilling direction is confirmed and no adjustment to the well 

Regarding claim 6, Mullins in view of Bordoloi teaches further comprising: combining the reservoir property with at least one of resistivity data, gamma ray data, image data, density data, nuclear magnetic resonance data, and porosity data to create combined data (Mullins; Fig. 3A-3B, 4A-4B; col. 19:29-33 collecting data to reduce uncertainties as the well is drilled and updating the well trajectory and drilling direction in real time based on the collected and combined data; petrophysics simulator 310, fluid simulator 312, reservoir simulator 314 use determined parameters from sensing/analyzing apparatus 300; col. 12:34-43 gamma ray data, resistivity data, porosity data; col. 14:54-55 nuclear magnetic resonance); and
adjusting the drilling direction based on the combined data (Mullins; Fig. 3A-3B, 4A-4B; Fig. 6-9 indicate various method flowcharts for setting/adjusting well trajectory using combined well data of the current well; col. 11:33-45 apparatus 300 can be “used to adjust the well trajectory to optimize the drainage/production of the reservoir R”; col. 19:28-33 update well trajectory in real-time based on updates to the fluid map; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; Fig. 4B steps 428 “adjust well trajectory” and 442 “continue drilling according to selected well trajectory”; col. 11:39-40 “control a well trajectory of the well 102 by controlling the direction of drilling of the BHA 116”; col. 17:35-40 communicate commands to control the directional drilling subsystem 118).

Regarding claim 7, Mullins in view of Bordoloi teaches further comprising combining the determined reservoir property with formation dip information (Mullins; col. 16:60 “formation dip”) and adjusting the drilling direction based on the determined reservoir property and the formation dip information (Mullins; Fig. 3A-3B, 4A-4B; Fig. 6-9 indicate various method flowcharts for setting/adjusting well trajectory using combined well data of the current well; col. 11:33-45 

Regarding claim 8, Mullins in view of Bordoloi teaches wherein the drilling direction is based on a well plan and the adjusting further comprises an adjustment of the well plan (Mullins; Fig. 4A-4B; initial well trajectory 406; adjust well trajectory 428; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; Fig. 4B steps 428 “adjust well trajectory” and 442 “continue drilling according to selected well trajectory”; col. 11:39-40 “control a well trajectory of the well 102 by controlling the direction of drilling of the BHA 116”; col. 17:35-40 communicate commands to control the directional drilling subsystem 118).

Regarding claim 9, Mullins in view of Bordoloi teaches wherein the well plan comprises a horizontal borehole section (Mullins; col. 5:40-43 horizontal drilling; Fig. 9 and col. 32:17-41 “almost horizontal well”).

Regarding claim 10, Mullins in view of Bordoloi teaches wherein the reservoir property comprises at least one of porosity, saturation, permeability index, zone information, fluid contacts, connectivity, and a fracture (Mullins; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone).

Regarding independent claim 11, Mullins in view of Bordoloi teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A system for controlling a drilling operation (Mullins; Fig. 1A-1B, 3A-3B, 4A-4B; col. 11:33-45), the system comprising: a drilling tool (Mullins; drill bit 2) in a wellbore arranged to perform the drilling operation (Mullins; Fig. 1A-1B), the drilling operation having a drilling direction (Mullins; Fig. 1A-1B), wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface (Mullins; Fig. 1A-1B); a mud logger (Mullin; col. 8:49-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138; col. 13:14-30 “laboratory environment (e.g., at the surface)” is a mud gas data logger of gas obtained from the drilling mud returns that has returned to the surface from the wellbore, and the laboratory is part of the surface mud gas logging unit as is well known to one of ordinary skill in the art; col. 19:61-64 “In other example implementations, surface mud gas logging data may be used instead of downhole mud gas logging data”) configured to receive the drilling mud when it returns to the earth surface (Mullin; col. 8:49-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138; col. 13:14-30 “laboratory environment (e.g., at the surface)” is a mud gas data logger of gas obtained from the drilling mud returns that has returned to the surface from the wellbore, and the laboratory is part of the surface mud gas logging unit as is well known to one of ordinary skill in the art; col. 19:61-64 “In other example implementations, surface mud gas logging data may be used instead of downhole mud gas logging data”) and operable to obtain gas concentration, gas composition, and/or gas ratio (Mullins; col. 20:41-67 gas 

Regarding claim 12, Mullins in view of Bordoloi teaches further comprising: wherein the control unit is configured to: normalize (Bordoloi; Fig. 6 step 640 “normalize detected gas parameter”) the gas ratio (Mullins; col. 20:41-67 gas concentrations and gas ratios) the gas ratio by a function of rate of penetration and caliper (Bordoloi; [0004] “gas parameter normalized using the formula” and the formula is a function of rate of penetration “ROP” and actual hole diameter “D” which is the “caliper” hole size; [0047]; [0055]; ROP and/or caliper can be used as a normalizing/scaling factor of gas data/parameters); and determine a reservoir property from the normalized gas ratio (Mullins; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 19:67 to col. 20:1-4 “mud gas logging data is used to derive information about the formation F being drilled”).

Regarding claim 14, Mullins in view of Bordoloi teaches further comprising wherein the control unit is configured to determine a region of interest of a reservoir based on the reservoir property, wherein the adjusting of the drilling direction is performed to maintain the wellbore within the region of interest (Mullins; Fig. 9 flowchart; col. 13:1-10 gas concentration levels; GOR is a reservoir property and is indicative of gas-oil contact level/depth/location in a reservoir, and well trajectory is adjusted relative to the level/depth/location of the gas-oil contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone).

Regarding claim 15, Mullins in view of Bordoloi teaches wherein the control unit is configured to continuously monitor at least one of the gas concentration, the gas composition, 

Regarding claim 16, Mullins in view of Bordoloi teaches wherein the control unit is configured to combine the reservoir property with at least one of resistivity data, gamma ray data, image data, density data, nuclear magnetic resonance data, and porosity data to create combined data (Mullins; Fig. 3A-3B, 4A-4B; col. 19:29-33 collecting data to reduce uncertainties as the well is drilled and updating the well trajectory and drilling direction in real time based on the collected and combined data; petrophysics simulator 310, fluid simulator 312, reservoir simulator 314 use determined parameters from sensing/analyzing apparatus 300; col. 12:34-43 gamma ray data, resistivity data, porosity data; col. 14:54-55 nuclear magnetic resonance); and
adjust the drilling direction based on the combined data (Mullins; Fig. 3A-3B, 4A-4B; Fig. 6-9 indicate various method flowcharts for setting/adjusting well trajectory using combined well data of the current well; col. 11:33-45 apparatus 300 can be “used to adjust the well trajectory to optimize the drainage/production of the reservoir R”; col. 19:28-33 update well trajectory in real-time based on updates to the fluid map; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; Fig. 4B steps 428 “adjust well trajectory” and 442 “continue drilling according to selected well trajectory”; col. 11:39-40 “control a well trajectory of the well 102 by controlling the direction of drilling of the BHA 116”; col. 17:35-40 communicate commands to control the directional drilling subsystem 118).



Regarding claim 18, Mullins in view of Bordoloi teaches wherein the drilling direction is based on a well plan and the adjusting further comprises an adjustment of the well plan (Mullins; Fig. 4A-4B; initial well trajectory 406; adjust well trajectory 428; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; Fig. 4B steps 428 “adjust well trajectory” and 442 “continue drilling according to selected well trajectory”; col. 11:39-40 “control a well trajectory of the well 102 by controlling the direction of drilling of the BHA 116”; col. 17:35-40 communicate commands to control the directional drilling subsystem 118).

Regarding claim 19, Mullins in view of Bordoloi teaches wherein the well plan comprises a horizontal borehole section (Mullins; col. 5:40-43 horizontal drilling; Fig. 9 and col. 32:17-41 “almost horizontal well”).



Regarding independent claim 21, Mullins in view of Bordoloi teaches the invention substantially as claimed as described above in reference to independent claims 1 and 11, and
A method for controlling a drilling operation (Mullins; Fig. 1A-1B, 3A-3B, 4A-4B; col. 11:33-45), the method comprising: conveying a drilling tool (Mullins; drill bit 2) from the earth surface into a wellbore and operating the drilling tool to drill in a drilling direction (Mullins; Fig. 1A-1B), wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface (Mullins; Fig. 1A-1B); logging, at the earth surface from the drilling mud returned to the earth surface (Mullin; col. 8:49-55 “In some example implementations, a surface mud gas logging unit may be used in addition to or instead of the downhole mud gas logging tool 138” in which the surface mud gas logging unit has equivalent and comparable functionality and is able to be substituted for a downhole mud gas logging tool 138; col. 13:14-30 “laboratory environment (e.g., at the surface)” is a mud gas data logger of gas obtained from the drilling mud returns that has returned to the surface from the wellbore, and the laboratory is part of the surface mud gas logging unit as is well known to one of ordinary skill in the art; col. 19:61-64 “In other example implementations, surface mud gas logging data may be used instead of downhole mud gas logging data”), gas concentration, gas composition, and/or gas ratio (Mullins; col. 20:41-67 gas concentrations and gas ratios; col. 12:62 gas-oil ratio GOR is a measure of gas concentration that describes the amount of gas dissolved in the oil) from the drilling mud; 

Regarding claim 22, Mullins in view of Bordoloi teaches wherein the reservoir property comprises at least one of porosity, saturation, permeability index, fluid type, zone information, fluid contacts, connectivity, and fractures (Mullins; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 30:39-50 adjust/steer well trajectories relative to oil-water contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/Examiner, Art Unit 3672                                                                                                                                                                                            3/7/22